Citation Nr: 0203650	
Decision Date: 04/22/02    Archive Date: 05/02/02

DOCKET NO.  99-16 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for asthma with chronic 
bronchitis with pulmonary hypertension and right sided heart 
failure, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
December 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


REMAND

A preliminary review of the record indicates that due to an 
outstanding hearing request, this matter is not ready for 
appellate disposition.  In correspondence received at the 
Board in March 2002, the veteran indicated that he desired a 
BVA hearing via videoconference techniques at a local VA 
office; a March 2002 letter from the veteran's Congressman 
restated this request.  The Board notes that the veteran has 
asked that the hearing be held at the Huntington, West 
Virginia Regional Office.

In light of the foregoing, this matter is REMANDED to the RO 
for the following:

The veteran should be scheduled for a 
videoconference hearing (if possible, at 
the Huntington Regional Office) before a 
Member of the Board at the next available 
opportunity.

The purpose of this REMAND is to satisfy a hearing request, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




